DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction Requirement
This application contains claims directed to the following patentably distinct species:
Species 1: Claims 3-4, 11-12, and 17-18, wherein determining whether the diagnostic trouble code (DTC) is related to the collision event comprises: comparing the DTC date and time to a collision event date and time; comparing the DTC vehicle mileage to a collision event vehicle mileage; and comparing the number of DTC key cycles to the number of vehicle key cycles since the collision event (per Claims 3, 11, and 17); and further, wherein the DTC date and time information precedes the collision event date and time information, the DTC vehicle mileage information is lower than the collision event vehicle mileage information, and/or the number of DTC key cycles exceeds the number of vehicle key cycles that have occurred since the collision event (per Claims 4, 12, and 18).
Species 2: Claims 5-8, 13-14, and 19-20, when the DTC is determined to not be definitely unrelated, determining whether the DTC is related to the collision event by comparing the location of the vehicle component reporting the DTC to a point of impact location associated with the collision event, and by determining whether the DTC type is consistent to one or more DTCs previously determined to be associated with the collision event (per Claims 5, 13, and 19); further, determining the DTC is likely unrelated, the location of the vehicle component reporting the DTC is determined to not be adjacent to the point of impact location associated with the collision event, and the DTC type is determined to be inconsistent with the one or more DTCs previously determined to be associated with the collision event (per Claims 6, 14, and 20); further, when the DTC is determined to be likely unrelated, determining whether to exclude the DTC from the repair estimate determination (per Claim 7); and further, determining the DTC is likely related, wherein the location of the vehicle component reporting the DTC is determined to be adjacent to the point of impact location associated with the collision event, and the DTC type is determined to be consistent with the one or more DTCs previously determined to be associated with the collision event (per Claim 8).
The species are independent or distinct because Species 1 utilizes only DTC date and time information, DTC vehicle mileage information, and a number of DTC key cycles, but does not need to utilize a location of a vehicle component (associated with a DTC) nor a DTC type, whereas Species 2 instead utilizes only a location of a vehicle component (associated with a DTC) and a DTC type, but does not need to utilize DTC date and time information, DTC vehicle mileage information, or a number of DTC key cycles.  In other words, Species 1 requires comparing time of collision information with a time of when a DTC is created, but does not involve comparing point of collision information with a location of a DTC-associated component, whereas Species 2 requires comparing point of collision information with a location of a DTC-associated component, but does not involve comparing time of collision information with a time of when a DTC is created.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claims 1-2, 9-10, and 15-16 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  these two species have mutually exclusive characteristics and determine DTC relevance or lack thereof to a collision in completely different manners, and therefore they would require different fields of search, for example searching different classes/subclasses or electronic resources, or employing different search queries based on the mutually exclusive differences between each of the two species as described above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to one or more non-elected species, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Finally, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663